Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/22/2022. Claims 1-23 are currently pending and claims 1, 11, and 21 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-15, 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (herein called Nixon) (US PG Pub. 2007/0168065 A1) and Yunt et a. (herein called Yunt) (US Patent 7,464,373 B1) in further view of Wood (US Patent 7,904,280 B2).

As per claim 1, Nixon teaches: a method for creating software that performs physics simulations of physical systems, the method comprising:
defining a set of computation units for simulating a physical system, each computation unit comprising one or more variables associated with characteristics of the physical system, and the one or more variables comprising a set of input and output variables (pars. [0009], [0056]-[0058], [0063]-[0065], [0092], process module has simulation/modeling capabilities to simulate operation of physical entities in plant and includes interconnected process objects/smart objects/graphic elements/etc. (computation units) representing physical entities in process plant (computation units for simulating physical system), and smart objects/graphic elements/computation units are associated with process entities/physical devices/etc. and include inputs and outputs, algorithms implemented by the object/device during execution, parameters, links/connections/smart links connecting objects/smart objects to other objects/smart objects representing input and output streams/control flow/upstream and downstream smart objects/etc. between objects/smart objects which configuration engineer specifies when connecting smart objects when generating graphical display (computation units comprise variables associated with characteristics of physical system which comprise input/output variables).); and 
creating an executable representation of the computation units with an execution order specified by the schedule, the executable representation being stored as part of the software (pars. [0009], [0013], [0049], [0051], [0052], [0067], [0098]-[0100], process modules are software modules run in a computer (executable representation stored as part of software) that are generated from the graphics display and the links/connections/etc. of the process graphic elements/smart process objects/etc. (executable representation of the computation units with execution order specified by the schedule/links/connections specifying flow between objects) and stored for execution by computer/workstation and may provide simulation of a plant/physical system.).
Nixon does not explicitly state, however Yunt teaches:
automatically determining a set of dependency relationships among the computational units based upon the variables in all of the computation units (col. 13 lines 50-col. 14 line 40, col. 14 line 64-col. 15 line 65, execution begins when block diagram (graphics display comprising linked/connected smart objects from Nixon) is compiled and compilation includes determining block connectivity/dependency relationships (smart object links/interconnectivity from Nixon) based on parameters, connections, attributes, etc. of the blocks (variables in all of the computation units/smart objects/blocks). As block/smart object/computation unit dependency relationships/connectivity/links/etc. is determined based on parameters, connections, links, etc. of the blocks in the block diagram, the dependency relationships/connections between blocks/objects/units is determined based on the variables/parameters/links/etc. during compilation.);
automatically generating a representation of a schedule of execution for the computation units based on their determined dependencies (col. 14 lines 65-col. 15 line 65, after compilation is completed/connectivity is determined/dependency relationships between blocks/computation units is determined, block diagram is transformed into directed graph consisting of arcs and vertices that sorts the blocks/units into a sorted list depicting order of execution of the blocks based on dependencies/connections/etc. between the blocks (generate representation of schedule of execution for computation units based on determined dependencies).);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add automatically determining a set of dependency relationships among the computational units based upon the variables in all of the computation units; automatically generating a representation of a schedule of execution for the computation units based on their determined dependencies, as conceptually taught by Yunt, into that of Nixon because these modifications allow for an efficient and effective method of compiling the graphic program/block diagram/etc. for execution/performing simulation of the system/etc., thereby allowing the program to be used to perform the simulation it was developed to perform.
While Nixon and Yunt teach using graphical programming/block diagrams/etc. for simulating physical systems using dependency relationships of input and output variables of the components of the system, as seen above, and Nixon further teaches that the smart objects/components/computation objects of the physical system may include algorithms/equations defining simulation behavior of the objects/components during execution to simulate operation of the objects/components(ex: pars. [0051], [0057], [0059]-[0060], [0078], [0096]-[0097]), they do not explicitly state, however Wood teaches:
wherein the set of input and output variables are specified in a set of one or more equations that define the dependencies, and the set of one or more equations are used in a simulation performed by the software when executed (abstract, col. 3 lines 5-30 and 45-60, col. 4 lines 15-50, col. 6 lines 20-50, col. 7 lines 15-25, physical systems include multiple objects coupled together/mechanical system/electrical system/etc., variables of the system represent input and output (set of input and output variables), and physical system is simulated by user generating a modular representation (graphic program display/block diagram/etc. from Nixon and Yunt) of the physical system including modules/components/objects/computation objects and variables/input and output variables representing portions of the physical system which is compiled into code containing equations representing relationships among the variables (equations specify set of input and output variables and define dependencies/relationships/etc. of input and output variables/etc.) which is executed to simulate the physical system by solving the equations (set of one or more equations are used in a simulation performed by the software when executed).). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the set of input and output variables are specified in a set of one or more equations that define the dependencies, and the set of one or more equations are used in a simulation performed by the software when executed, as conceptually taught by Wood, into that of Nixon and Yunt because these modifications allow for simulation of the system to be performed by solving equations defining relationships between input and output variables of components of the system, which is desirable as it is an efficient and effective method of simulating the system to determine a result of executing the system thereby helping to determine errors/areas for improvement/etc. of the system without having to actually physically execute the system thereby saving time and resources that may be spent actually executing a system that has errors/may be improved/etc..

As per claim 2, Nixon does not explicitly state, however Yunt teaches: wherein the method further comprises automatically determining memory allocations for the computation units based on the determined dependencies (col. 16 lines 4-20, 45-55, physical memory allocations are made to prepare for execution which includes allocating buffers for block inputs and output data buffers, and block method execution lists are derived from sorted list and are list of block methods to be executed in sequence/output from one block is input to sequential block/blocks have determined dependencies/etc. (allocate memory based on determined dependencies of blocks/computation units) ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the method further comprises automatically determining memory allocations for the computation units based on the determined dependencies, as conceptually taught by Yunt, into that of Nixon because these modifications allow for memory to be allocated to the blocks so they may be linked and executed, which is desirable as it allows the graphic program/block diagram/etc. to be executed/perform simulation of the system/etc., thereby allowing the program to be used to perform the simulation it was developed to perform.

As per claim 3, Nixon does not explicitly state, however Yunt teaches: wherein the stored computation units, which have their execution order specified by the schedule, represent a computation graph that is presentable as a directed acyclic graph (DAG) having a set of nodes, each of the nodes representing one of the computation units (col. 15 lines 5-35, graphical block diagram/graphical program/graphic representation is transformed into directed graph (computation graph presentable as directed acyclic graph/DAG) consisting of arcs and vertices (nodes) and the vertices are derived from the blocks/computation units/smart objects/etc. (nodes/vertices represent computation units/blocks/smart objects) and the arcs represent data dependencies between the vertices.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the stored computation units, which have their execution order specified by the schedule, represent a computation graph that is presentable as a directed acyclic graph (DAG) having a set of nodes, each of the nodes representing one of the computation units, as conceptually taught by Yunt, into that of Nixon because these modifications allow for the order of execution of the computation units/blocks/objects/etc. to be determined based on their dependencies/relationships/connections/etc. when the graphical program is being compiled for execution, which is desirable as it helps ensure that the program executes correctly as intended and correctly performs the simulation/execution is was designed/configured to perform.

As per claim 4, Nixon further teaches: wherein each computation unit is a function or equation represented in a computer programming language (pars. [0057]-[0059], [0157], [0163], smart objects/process objects/etc. (computation unit) have/store/include algorithms/methods defining behavior of object/unit (function/equation defining behavior of computation unit/smart object/process object) and algorithms/methods/objects/units may be programmed in desired programming language such as C, C++, C#, etc. (represented in computer programming language).).

As per claim 5, Nixon does not explicitly state, however Yunt teaches: wherein the method further comprises: displaying the DAG on a display device, wherein the DAG is a finite directed graph with no cycles, and the DAG specifies the flow of computations among the computation units (col. 3 lines 48-55, col. 3 line 65-col. 4 line 15, col. 15 lines 1-60, 24 lines 59-65, col. 26 lines 35-65, col. 28 lines 7-10, 40-65, block diagram is transformed into directed graph consisting of arcs and vertices that sorts blocks/computation units into linear (no cycles) sorted list specifying execution/evaluation order of blocks/computation units (DAG is finite directed graph with no cycles specifying flow of computations among computation units/linear sorted list specifying execution order of blocks), and debugger interfaces with display to display information to user including model view and execution list view, which is graphical representation of the block diagram/directed graph/DAG created by transforming block diagram into graph consisting of arcs and vertices (display DAG on display device).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the method further comprises: displaying the DAG on a display device, wherein the DAG is a finite directed graph with no cycles, and the DAG specifies the flow of computations among the computation units, as conceptually taught by Yunt, into that of Nixon, because these modification allow for debugging of the program to occur while providing the DAG as information available to a user/developer, which is desirable as it allows for a user to find and correct bugs/errors/etc. that may occur in the program thereby helping to ensure that the program operates correctly.

As per claim 8, Nixon further teaches: wherein each variable in the set of input and output variables is defined by a unique string of characters and a type of variable, and wherein the defining of the set of computation units is performed by one or more human programmers (pars. [0058]-[0059], [0065], [0092], configuration engineer (human programmer) may change/program/etc. specific values of properties, methods, links, inputs, outputs, etc., of smart objects/computation units, may define simulation behavior, algorithms, rules, and functionality associated with objects/modules/computation units, etc., and changes/programming/definitions/etc. may be provided in any programming language such as C, C++, etc., As a configuration engineer/human programmer is changing specific values of properties/parameters/links/input/output/etc. and/or programming methods/algorithms/rules/functionality/etc. of smart objects/computation units in any desired programming language, it is obvious that a human programmer/configuration engineer defines set of computation units/smart objects, and the variables/parameters/properties/etc. of the set of input and output variables is defined by a string of unique characters and type of variable/specific values in a desired programming language for input, output, methods, algorithms, etc./etc.).

As per claim 9, Nixon does not explicitly state, however Yunt teaches: wherein the DAG is automatically constructed by a data processing system, which executes a program development environment, from the definition of the set of computation units (col. 10 lines 15-65, col. 11 lines 20-30, col. 13 lines 40-col. 14 line 5, col. 15 lines 1-65, block modeling software (data processing system) includes block diagram editor which allows users to create block diagram representation/model, and block diagram execution engine, which compiles and links block diagram into executable code (block modeling software/data processing system executes program development environment), and compilation includes creating directed graph consisting of arcs and vertices (construct DAG) where vertices are derived from the blocks/computation units and the arcs represent data dependencies between the arcs and the directed graph/DAG sorts the blocks/computation units into linear sorted list of execution order of blocks/computation units based on dependencies/data flow between blocks (DAG is constructed from definition of set of blocks/computation units).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the DAG is automatically constructed by a data processing system, which executes a program development environment, from the definition of the set of computation units, as conceptually taught by Yunt, into that of Nixon because these modifications allow for the graphical program to be compiled for execution using the definitions of the blocks/computation units that make up the program, which is desirable as it helps ensure that the program executes correctly as intended and correctly performs the simulation/execution is was designed/configured to perform.

As per claims 11-15 and 18-19, they recite non-transitory machine readable mediums having similar limitations to the methods of claims 1-5 and 8-9, respectively, and are therefore rejected for the same reasoning as claims 1-5 and 8-9, respectively, above.

As per claim 22 Nixon does not explicitly state, however Yunt teaches: 
wherein the method further comprises: generating a directed acyclic graph (DAG) having a set of nodes, each of the nodes in the set of nodes representing one of the computation units in the set of computation units, and wherein the DAG is generated after automatically determining the set of dependency relationships and is based on the automatically determined set of dependency relationships (col. 15 lines 5-35, graphical block diagram/graphical program/graphic representation is transformed into directed graph (generate directed acyclic graph/DAG) consisting of arcs and vertices (having set of nodes) and the vertices are derived from the blocks/computation units/smart objects/etc. (each of the nodes/vertices represent one of the computation units/blocks/smart objects) and the arcs represent data dependencies between the vertices (DAG is based on determined set of dependency relationships). As the DAG is generated with vertices/nodes corresponding to blocks/computation units/smart objects/etc. and arcs representing data dependencies between the vertices/computation units/etc., it is obvious that the DAG is generated after the set of dependency relationships/data dependencies is determined as the determined dependency relationships/data dependencies is used to determine arcs of the DAG/arcs represent data dependencies/dependency relationship/etc. so the dependencies need to be known when generating the DAG/previously determined/etc. so the arcs may represent them on the DAG, and as the arcs of the DAG represent the dependencies it is obvious the DAG is based on the automatically determined set of dependency relationships.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the method further comprises: generating a directed acyclic graph (DAG) having a set of nodes, each of the nodes in the set of nodes representing one of the computation units in the set of computation units, and wherein the DAG is generated after automatically determining the set of dependency relationships and is based on the automatically determined set of dependency relationships, as conceptually taught by Yunt, into that of Nixon because these modifications allow for the order of execution of the computation units/blocks/objects/etc. to be determined based on their dependencies/relationships/connections/etc. when the graphical program is being compiled for execution, which is desirable as it helps ensure that the program executes correctly as intended and correctly performs the simulation/execution is was designed/configured to perform.

As per claim 23, it recites a non-transitory machine readable medium having similar limitations to the method of claim 22 and is therefore rejected for the same reasoning as claim 22, above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (herein called Nixon) (US PG Pub. 2007/0168065 A1), Yunt et a. (herein called Yunt) (US Patent 7,464,373 B1), and Wood (US Patent 7,904,280 B2), in further view of Lassance Oliveira E Silva et al. (herein called Lassance) (US PG Pub. 2019/0079854 A1).

As per claim 6, while Yunt teaches debugging the software, it does not explicitly state, however Lassance teaches:
wherein the method further comprises: displaying, while debugging the software, a comparison of the inputs and outputs of each computational unit between two successive versions of the software (pars. [0009], [0030], [0036], [0048]-[0050], [0058], [0063], debugger includes debug interface that receives input/predefined input and returns debug data/executed steps along with output/etc., and may determine application component (block/smart object/computational unit of program from Nixon and Yunt) causing bug/error/failure by comparing output of two different versions/current and prior versions (successive versions) of application/program/software in response to predefined input an determining that output does not match/is unexpected/etc., and debugger is used to view results of completed tests/debug data/etc. (display comparison of inputs and outputs of computational units/components between successive/different versions of software while debugging software.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the method further comprises: displaying, while debugging the software, a comparison of the inputs and outputs of each computational unit between two successive versions of the software, as conceptually taught by Lassance, into that of Nixon, Yunt, and Wood because these modifications allow for an effective method of finding bugs/errors/etc. in the program/software thereby allowing developers/users/etc. to correct the errors and ensure that the program operates as intended.

As per claim 16, it recites a non-transitory machine readable medium having similar limitations to the method of claim 6 and is therefore rejected for the same reasoning as claims 6, above.

Claims 7, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (herein called Nixon) (US PG Pub. 2007/0168065 A1), Yunt et a. (herein called Yunt) (US Patent 7,464,373 B1), and Wood (US Patent 7,904,280 B2) in further view of Jackson et al (herein called Jackson) (US PG Pub. 2013/0185047 A1).

As per claim 7, Nixon does not explicitly state, however Yunt teaches: 
wherein the method further comprises: executing the computations in the computation units in an order specified by the schedule once for each iteration through the DAG, wherein the method uses multiple iterations (col. 14 line 65-col. 15 line 60, col. 16 lines 53-55, compiling block diagram application includes converting block diagram into compiled directed graph/DAG which sorts the blocks/computation units into sorted/ordered list which specifies order in which blocks/equations/methods are executed/evaluated, blocks may have algebraic equations solved using iterations and perturbations during execution (multiple iterations used), and compiled and linked version of block diagram is executed (execute computations/algorithms/algebraic equations/etc. in computation units/blocks in order specified by the schedule once for each iteration through DAG/order specified in sorted list of directed graph in each iteration during execution of block diagram to solve equations/algorithms/etc.).).
Nixon, Yunt, and Wood do not explicitly state, however Jackson teaches:
wherein the method uses multiple iterations to derive a converged solution in a simulation (pars. [0034], simulation model (block diagram/graphical program/etc. used to perform simulation from Nixon and Yunt) is run/executed and may require several iterations within a run/execution (multiple iterations in a simulation) to converge on a result (derive a converged solution).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the method uses multiple iterations to derive a converged solution in a simulation, as conceptually taught by Jackson, into that of Nixon, Yunt, and Wood because these modifications allow for software to simulate systems that deal with uncertainty in a manner that successfully simulates the system, thereby increasing the usability of the program and making it more desirable to users. 
As per claim 17, it recites a non-transitory machine readable medium having similar limitations to the method of claim 7 and is therefore rejected for the same reasoning as claims 7, above.
	
	As per claim 21, it recites a non-transitory machine readable medium having similar limitations to the methods of claims 1, 5, and 7 and is therefore rejected for the same reasoning as claims 1, 5, and 7, above. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (herein called Nixon) (US PG Pub. 2007/0168065 A1), Yunt et a. (herein called Yunt) (US Patent 7,464,373 B1), and Wood (US Patent 7,904,280 B2) in further view of Kimura (US PG Pub. 2009/0037659 A1).

As per claim 10, while Yunt teaches allocating memory for the computational units, Nixon, Yunt, and Wood do not explicitly state, however Kimura teaches:
wherein the memory allocations are specified by a memory coloring algorithm (pars. [0014]-[0015], [0041]-[0043], cache coloring program (memory coloring algorithm) is used to allocate functions to memory according to function strength/function flow/relationship between functions (cache coloring program allocates memory to functions/blocks/objects).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the memory allocations are specified by a memory coloring algorithm, as conceptually taught by Kimura, into that of Nixon, Yunt, and Wood because these modifications allow for memory to be allocated to functions/blocks/objects of the program in a manner that considers the links/connections/relationships/flow between the blocks/functions/objects which is desirable as it will reduce cache misses/cache conflict (ex: par. [0014] and [0043] of Kimura), which is desirable as it helps ensure that the program operates correctly/as intended. 

	As per claim 20, it recites a non-transitory machine readable medium having similar limitations to the method of claim 10 and is therefore rejected for the same reasoning as claims 10, above.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As per the additional arguments on pg. 9 par. 1-pg. 10 par. 3 of the remarks that Nixon et al. (herein called Nixon) (US PG Pub. 2007/0168065 A1) and Yunt et a. (herein called Yunt) (US Patent 7,464,373 B1) do not teach the limitations of the independent claims because Nixon teaches away from the invention as Nixon is directed to a process flow directed by the process in a physical plant, and it is the process flow and not the variable sin the computation units that determines the schedule of execution, and furthermore Nixon can not be combined with any other reference that does not preserve this dependency on the process flow/uses other criteria to schedule execution of units, as that would destroy the functionality of Nixon, and therefore the asserted combination of Nixon and Yunt is improper and the independent claims are allowable, and further that Yunt does not describe determining the dependency relationships among the computation units based upon the variables in the computation units because, like Nixon, Yunt appears to rely on the process flow in the graphical block diagram to determine execution order rather than use dependency relationships based on variables in the computation units, and the assertion that Yunt does not teach generating a schedule of execution for the computation units based on their determined dependencies, as required by the independent claims and none of the other references cited with respect to the dependent claims correct the deficiencies of Nixon and Yunt, and therefore the independent claims and their dependent claims are allowable, and the further argument that Yunt does not teach automatic memory allocation based on the determined dependencies  and as such does not required by dependent claim 2, the examiner, respectfully, disagrees.
The examiner would first like to point that the independent claims are rejected under 35 USC 103 over the combination of Nixon and Yunt and Wood (US Patent 7,904,280 B2), not Nixon or Yunt alone, and would further like to point out that the actual wording/language of the independent claims is “…defining/receiving a set of computation units for simulating a physical system, each computation unit comprising one or more variables associated with characteristics of the physical system, and the one or more variables comprising a set of input and output variables; automatically determining a set of dependency relationships among the computation units based upon the variables in all of the computation units…”. As such, the examiner would like to point out that the language/wording of the claim limitations recites that the computation units are for simulating a physical system, that the variables of the computation units are associated with characteristics of the physical system, and the variables comprise input and output variables. Therefore, with broadest reasonable interpretation, the variables may be any variables that are somehow associated with any type of characteristics of the physical system and comprise any type of input and output variables. As such, the process flow/input-output stream between objects/upstream and downstream objects/etc. of a physical plant/system/etc., as seen in Nixon, is not teaching away from the claimed invention as the process flow/input-output stream between objects/computation units/etc. is a characteristic of the physical system and the input-output stream of/between the objects/computation units are input and output variables, as such, Nixon does not teach away from the claimed invention and does teach these features of the limitations of the independent claims, and the combination of Nixon with other references is not improper. 
The examiner would also like to point out that, with broadest reasonable interpretation, the limitation “automatically determining a set of dependency relationships among the computational units based upon the variables in all of the computation units” allows for the dependency relationship may be any type of dependency/relationship/etc. among/between/of/etc. the computation units that is determined based on/somehow using/etc. the variables in the computation units. As such, with broadest reasonable interpretation, a determined process flow/input-output flow between units/input for units being output from other units/etc. may be considered to be a dependency relationship among the computation units based upon the variables (which are previously recited to be associated with characteristics of the physical system and comprising input and output variables which may be the input and output of/among/between/flowing/etc. the units) in all of the computation units. Therefore, Yunt’s teaching of using the process flow/block connectivity/input-output flow/dependency relationships/etc. between blocks/objects/units/etc. to determine execution order, which includes determining dependency relationships/connections between blocks/objects/units based on variables/links/connections/etc. during compilation of a block diagram (as seen in the rejection of claim 1 under 35 USC 103 above) does teach these “automatically determining a set of dependency relationships among the computational units based upon the variables in all of the computation units” and “automatically generating a representation of a schedule of execution for the computation units based on their determined dependencies”, as required by the independent claims, when combined with Nixon’s teaches of the broadest reasonable interpretation of “defining a set of computation units for simulating a physical system, each computation unit comprising one or more variables associated with characteristics of the physical system, and the one or more variables comprising a set of input and output variables” (as previously explained above in the response to arguments, and as seen above in the rejection of claim 1 under 35 USC 103). As such, Nixon does not teach away from the claimed invention, the combination of Nixon and Yunt is not improper and, with broadest reasonable interpretation, the combination of Nixon and Yunt does teach “…defining/receiving a set of computation units for simulating a physical system, each computation unit comprising one or more variables associated with characteristics of the physical system, and the one or more variables comprising a set of input and output variables; automatically determining a set of dependency relationships among the computation units based upon the variables in all of the computation units…”, as required by the amended independent claims. The examiner would recommend further clarification as to the determining of dependency relationships in order to better differentiate the claims from the prior art of record. 
	Additionally, the examiner would like to point out that, with broadest reasonable interpretation, Yunt does teach “automatically determining memory allocations for the computation units based on the determined dependencies” as required by dependent claim 2 and 12. The examiner would like to point out that claim 2 and 12 are dependent on claim 1 and 11 which recites “…the one or more variables comprising a set of input and output variables; automatically determining a set of dependency relationships among the computation units based upon the variables in all of the computation units…”, and as such, with broadest reasonable interpretation, the dependency relationship may be the input-output of/among/between/etc. the units. Yunt teaches allocating memory/buffers/etc. for block inputs and output and that the output from one block is input to a sequential/next block in the block execution list (as seen above in the rejection of claim 2 and in ex: col. 16 lines 4-20 and 45-55), and as such Yunt teaches that input to a block/unit is output from another block/unit and therefore there is an input-output dependency relationship between/among/of/etc. the blocks, and as memory/buffers/etc. are allocated for input and output of the blocks,  with broadest reasonable interpretation, it is obvious that the memory allocation for the blocks/computational units is based on the input-output/determined dependencies/input-output relationships of the blocks/etc. 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 
	Furthermore, as per the argument that in Nixon and Yunt the graphical block diagram is created first and is used to generate the final software whereas in claims 22 and 23 the directed acyclic graph is generated after determining the set to dependency relationships, and therefore Nixon and Yunt do not teach the limitations of claims t1 and 23, the examiner, respectfully, disagrees. The examiner would first like to point out that the actual wording of claims 22/23 is “wherein the method further comprises: generating a directed acyclic graph (DAG) having a set of nodes, each of the nodes in the set of nodes representing one of the computation units in the set of computation units, and wherein the DAG is generated after automatically determining the set of dependency relationships and is based on the automatically determined set of dependency relationships”, the actual claim language does not specify when/if/etc. final software is generated, only that the DAG is generated after determining the dependency relationships and that the DAG is based on the dependency relationships. The examiner would also like to point out that, with broadest reasonable interpretation, Yunt does teach “generating a directed acyclic graph after determining the set of dependency relationships, as required by claims 22 and 23, as in Yunt the graphical block diagram/graphical program/graphic representation is transformed into directed graph (generate directed acyclic graph/DAG) consisting of arcs and vertices (having set of nodes) and the vertices are derived from the blocks/computation units/smart objects/etc. (each of the nodes/vertices represent one of the computation units/blocks/smart objects) and the arcs represent data dependencies between the vertices (DAG is based on determined set of dependency relationships). As the DAG is generated with vertices/nodes corresponding to blocks/computation units/smart objects/etc. and arcs representing data dependencies between the vertices/computation units/etc., it is obvious that the DAG is generated after the set of dependency relationships/data dependencies is determined as the determined dependency relationships/data dependencies is used to determine arcs of the DAG/arcs represent data dependencies/dependency relationship/etc. so the dependencies need to be known when generating the DAG/previously determined/etc. so the arcs may represent them on the DAG, and as the arcs of the DAG represent the dependencies it is obvious the DAG is based on the automatically determined set of dependency relationships. The examiner would recommend further clarifying the determining the set of dependency relationships in order to better differentiate the claimed invention from the prior art of record.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193